STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  FOR PUBLICATION
                                                                  September 22, 2016
              Plaintiff-Appellee,

v                                                                 No. 325662
                                                                  Macomb Circuit Court
IHAB MASALMANI,                                                   LC No. 2009-005244-FC

              Defendant-Appellant.


Before: BORRELLO, P.J., and MARKEY and RIORDAN, JJ.

BORRELLO, P.J. (concurring).

               I concur in the result reached by my colleagues solely because I am bound by this
Court’s flawed reasoning in People v Hyatt, ___ Mich App ___, ___; ___ NW2d ___ (2016). I
write separately this one time to briefly express my belief that contrary to the flawed analysis
contained throughout Hyatt and for the reasons set forth in People v Skinner, 312 Mich App 15,
20; 877 NW2d 482 (2015), defendant possesses a Sixth Amendment right to choose whether he
will be sentenced by a judge or a jury. However, recognizing that I am bound by Hyatt, I
therefore must concur with the decision reached by my colleagues in this matter.


                                                           /s/ Stephen L. Borrello




                                              -1-